Case 16-25960              Doc 108         Filed 02/11/20 Entered 02/11/20 14:41:23                           Desc Main
                                             Document Page 1 of 1
       UNITED STATES BANKRUPTCY COURT, NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

RE: TANISHA J DIXON                                                        ) Case No. 16 B 25960
                                                                           )
                                                                Debtor     ) Chapter 13
                                                                           )
                                                                           ) Judge: CAROL A DOYLE

                                                   NOTICE OF MOTION



  TANISHA J DIXON                                                          DAVID M SIEGEL
                                                                           via Clerk's ECF noticing procedures
  16649 DOE CIR
  STRONGSVILLE, OH 44136

   Please take notice that on March 10, 2020 at 9:15 am my designee or I will appear before the Honorable
   Judge CAROL A DOYLE at 219 South Dearborn Courtroom 742, Chicago, IL and present the motion set forth
   below.

   I certify under penalty of perjury that this office caused a copy of this notice to be delivered to the persons
   named above by U.S. mail at 55 E Monroe St., Chicago, Il 60603 or by the methods indicated on February 11,
   2020.

                                                                              /s/ Tom Vaughn


                   TRUSTEE'S MOTION TO DISMISS FOR FAILURE TO MAKE PLAN PAYMENTS



  Now comes Tom Vaughn, Trustee in the above entitled case and moves the Court to dismiss this case in
  support thereof states:

  1.   On August 12, 2016 the Debtor filed a petition under Chapter 13 of Title 11 U.S.C.

  2.   The debtor's plan was confirmed on January 31, 2017.

       A summary of the debtor's plan follows:


       Monthly Payment $1,400.00                                  Last Payment Received: 02/10/2020


       Amount Paid $47,840.57                                     Amount Delinquent $4,200.00




  WHEREFORE, the Trustee prays that this case be dismissed for material default by the debtor with respect to the
  term of a confirmed plan, pursuant to § 1307 (c) (6).


                                                                            Respectfully submitted,

  TOM VAUGHN
                                                                            /s/ Tom Vaughn
  CHAPTER 13 TRUSTEE
  55 E. Monroe Street, Suite 3850
  Chicago, IL 60603
  (312) 294-5900
